The opinion of the court was delivered by
SMITH, J.:
The only question raised in the original brief of the plaintiff in error is that the contract is in violation of the interstate commerce law and is null and void, and that, therefore, the proper charge for the through shipment was the sum of the two local rates. It seems clear that the contract of shipment made by the agent of the Rock Island company at El Reno, *466which was ratified by the agent of the Missouri. Pacific company at Wichita or a new contract to the same effect was made, is valid, unless in violation of the interstate commerce act, as alleged.
The Missouri Pacific company having alleged the invalidity of the contract, the burden of establishing the claim rests upon it. It has neither alleged nor proved any fact to establish this claim, unless it be the simple fact that no interstate rate of shipment from El Reno, to Harris had been agreed upon, published and filed with the interstate commerce commission. We do not think this is sufficient. It is agreed that the Rock Island company had published and filed an interstate rate over its road from El Reno to Wichita and Kansas City, Mo., at thirty-three cents per hundredweight for the class of freight in question. We take judicial notice of the fact that the distance over the Rock Island line from El Reno to Kansas City, Mo., via Wichita, through Kansas, is considerably greater than the distance over which the shipment in question was carried. This, we concede, is not conclusive of the proper rate from El Reno to Harris, but may be considered in determining whether or not the rate agreed upon was unreasonably low. There is no allegation or proof that any greater rate than thirty-three cents per hundredweight had theretofore been charged for a through shipment of like freight from El Reno to Harris, and there is no allegation or proof that there did not exist a through-shipment rate, published and filed by the Rock Island and Missouri Pacific lines, from El Reno to. Wichita over the Rock Island and thence over the Missouri Pacific to some point beyond Harris, Kan. The plaintiff in error has failed to point out any provision of the interstate commerce act which it claims was violated by the contract in question, but relies solely upon the proposition that, there being no legally established through-shipment rate under the interstate commerce act from El Reno to Harris, the legal rate *467is the sum of the two rates before mentioned, and that any contract in deviation therefrom is illegal and void. We do not think this conclusion necessarily follows.
It was the duty of the two railway companies to publish and file with the interstate commerce commission a through rate for interstate shipments, subject to the approval of the commission. (17 A. & E. Encycl. of L. 161-163.) When this is done it fixes the rate, which can not be raised or lowered by agreement with shippers, or otherwise, except in accordance with the provisions of the act of congress. In this case no such rate had been established, and it is not to be presumed that, if established, the rate would be higher from El Reno to Harris than the rate which had been filed by the Rock Island company for the greater distance from El Reno to Kansas City, Mo. The contract rate seems not unreasonable, and no reason appears why it is not valid.
The judgment is affirmed.